EXHIBIT 10.22

 

CADWALADER       Cadwalader, Wickersham & Taft LLP       New York London
Charlotte Washington Beijing       One World Financial Center, New York, NY
10281       Tel 212 504 6000 Fax 212 504 6666       www.cadwalader.com

June 11, 2008

VIA E-MAIL

Michael R. Stewart

Theresa H. Dykoschak

Faegre & Benson LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Michael Luskin

Gregory M. Gartland

Luskin, Stern & Eisler LLP

330 Madison Avenue

New York, New York 10017

 

Re:    In re Northwest Airlines Corporation. et al.    Case No. 05-17930

Dear Counselors:

As you are aware, this firm is counsel to Northwest Airlines Corporation (“NWA
Corp.”), Northwest Airlines, Inc.  (“Northwest Airlines”) and certain of their
affiliated entities, that were debtors and debtors in possession  (collectively,
the “Reorganized Debtors”)1 in connection with their voluntary bankruptcy
petitions for relief under chapter 11 of title 11 of the United States Code
filed in the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”). We are writing to you in your capacity as
attorneys for Mickey P. Foret (“Mr. Foret”) and/or Aviation Consultants, LLC
(“Aviation Consultants” and together with Mr. Foret and the Reorganized Debtors,
the “Parties”).

 

1

In addition to NWA Corp. and Northwest Airlines, the Reorganized Debtors consist
of: NWA Fuel Services Corporation, Northwest Aerospace Training Corp., MLT Inc.,
Compass Airlines, Inc. f/k/a Northwest Airlines Cargo, Inc., NWA Retail Sales
Inc., Montana Enterprises, Inc., NW Red Baron LLC, Aircraft Foreign Sales, Inc.,
NWA Worldclub, Inc. and NWA Aircraft Finance, Inc. The preceding entities,
together with Northwest Airlines Holdings Corporation and NWA Inc., were the
debtors and debtors in possession (the “Debtors”) in these cases prior to
May 31, 2007, the Effective Date of the Debtors’ Plan (as defined herein). On
the Effective Date, Northwest Airlines Holdings Corporation merged into NWA Inc.
and thereafter, NWA Inc. merged into Northwest Airlines and went out of
existence.

 

Bruce R. Zirinsky Tel 212 504 6404 Fax 212 504 6666 bruce.zirinsky@cwt.com



--------------------------------------------------------------------------------

CADWALADER

Michael R. Stewart

Michael Luskin

June 11, 2008

 

On September 13, 2006, the Bankruptcy Court entered the Order Pursuant to
Sections 502, 363 and 105 of the Bankruptcy Code and Rules 3007, 9019 and 2002
of the Bankruptcy Rules Establishing Procedures for (I) Omnibus Objections to
Proofs of Claim and (II) Compromising Disputed Proofs of Claim [Docket No. 3546]
(the “Claims Resolution Order”), which permits the Debtors to settle disputed
proofs of claim consistent with the terms thereof.

On August 16, 2006, Mr. Foret timely filed proof of claim number 10987 (“Claim
10987”) asserting an unsecured nonpriority claim against Northwest Airlines in
the amount of $5,850,104.44 for amounts allegedly due and owing to Mr. Foret
under that certain Management Compensation Agreement, dated October 23,2001, by
and between the Debtors and Mr. Foret.

On August 16, 2006, Mr. Foret timely filed proofs of claim number 11309 (“Claim
11309”) and 11368 (“Claim 11368”) against NWA Corp. and Northwest Airlines,
respectively, asserting unsecured nonpriority claims in unspecified amounts for
indemnification payments with respect to that certain pre-petition litigation
(Civil Action No. 05-2423) to which Mr. Foret is a named defendant.

On August 16, 2006, Aviation Consultants timely filed proof of claim number
10986 (“Claim 10986”, and together with Claim 10987, 11309 and 11368 the “Proofs
of Claim”) asserting an unsecured nonpriority claim against Northwest Airlines
in the total amount of $9,497,604.44 for amounts allegedly due and owing to
Aviation Consultants by the Debtors under that certain Consulting Agreement,
dated January 1, 2005, by and between the Debtors and Aviation Consultants, LLC
(the “Consulting Agreement”).

This letter confirms the agreement between the Parties that pursuant to the
Claims Resolution Order and as of April 16, 2008, in full and final resolution
of the Proofs of Claim:

 

  i)

Pass Travel. Mr. Foret and his spouse shall receive lifetime airline pass travel
on Northwest Airlines and its eligible affiliates for their personal use at
boarding priority F1-R. In accordance with Northwest Airlines’ pass travel
policy, F1-R travel authority affords Mr. Foret and his spouse unlimited, First
and/or World Business Class travel on Northwest Airlines and its eligible
affiliates with the same reservation and boarding priority that he has today
with his F-1 travel privileges. In

 

Page 2



--------------------------------------------------------------------------------

CADWALADER

Michael R. Stewart

Michael Luskin

June 11, 2008

 

 

addition, as long as Mr. Foret remains a member of the Northwest Airlines Board
of Directors, he and his spouse shall be eligible to receive travel privileges
consistent with those offered to all active Northwest board members to the
extent that these travel privileges exceed F1-R or F-1 travel authority.
Northwest Airlines agrees that it will be responsible for any personal income
tax liability (including any penalties and interest) arising from such pass
travel under this section (i).

 

  ii) Group Medical Coverage. Mr. Foret and his spouse shall be eligible for the
remainder of their lives to participate in the medical and dental plans offered
to active salaried employees of Northwest Airlines and shall have no
contribution requirements to be eligible for such coverage. Northwest Airlines
reserves the right to make changes in coverage offered under the medical or
dental plans as necessary. Mr. Foret agrees that the coverage provided by
Northwest Airlines shall be secondary to Medicare coverage once he becomes
eligible for Medicare. In addition, the Northwest Airlines Group Medical
coverage shall become secondary if Mr. Foret receives coverage through another
employer.

Mr. Foret and his spouse shall also be entitled to coverage under the Medical
Expense Reimbursement Plan (MERP) consistent with that currently offered to
Mr. Foret and shall have no contribution requirements to be eligible for such
coverage. As a non-qualified medical plan, reimbursements under the MERP are
taxable to Mr. Foret. However, Northwest Airlines agrees that it will be
responsible for any other personal income tax liability (including any penalties
and interest) arising from such medical and dental coverage or reimbursement
under this section (ii).

 

  iii) Consulting Agreement Breach Damages. Claim 10986 is fixed and allowed as
a general unsecured claim against the estate of Northwest Airlines in the amount
of $1,020,000, with prejudice to further amendment.

 

  iv) Indemnification Rights: Mr. Foret explicitly reserves all rights given to
him in Section 8.9 of the Debtors First Amended Joint and Consolidated Plan of
Reorganization Under Chapter 11 of the Bankruptcy Code.

 

  v) Expungement of Claim 11309, Claim 10987, and Claim 11368: Claim 11309,
Claim 10987, and Claim 11368 are hereby deemed satisfied and expunged without
the necessity for further action by any party.

 

Page 3



--------------------------------------------------------------------------------

CADWALADER

Michael R. Stewart

Michael Luskin

June 11, 2008

 

This letter agreement contains the entire agreement by and between the parties
hereto, and all prior understandings or agreements, if any, are merged into this
letter agreement.

Please execute where indicated below and return this correspondence to me via
email at your earliest convenience. This letter agreement will become effective
upon approval by the Bankruptcy Court.

 

Very truly yours,

/s/ Bruce R. Zirinsky

Bruce R. Zirinsky

 

STIPULATED AND AGREED: Mickey P. Foret Aviation Consultants, LLC BY:  

/s/ Michael R. Stewart

  Michael R. Stewart   Theresa H. Dykoschak   Faegre & Benson LLP   2200 Wells
Fargo Center   90 South Seventh Street   Minneapolis, MN 55402 Attorneys for
Mickey P. Foret Attorneys for Aviation Consultants, LLC By:  

/s/ Michael Luskin

  Michael Luskin   Gregory M. Gartland   Luskin, Stern & Eisler LLP   330
Madison Avenue   New York, New York 10017   Attorneys for Mickey P. Foret

 

Page 4